Case 1:17-cv-24404-FAM Document 80 Entered on FLSD Docket 02/21/2019 Page 1 of 1
                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                           Case No: 17-CV-24404-MORENO/LOUIS

  LEE CLANCY FORD as Mother and
  Next Friend of Jane Doe, a Minor

         Plaintiff,
  v.

  NCL (BAHAMAS) LTD., a Bermuda
  Company d/b/a NORWEGIAN CRUISE
  LINES

         Defendant.
                                          /

                       ORDER GRANTING MOTION TO WITHDRAW

         This cause having come before the court on the Motion to Withdraw as Co-

  counsel for the Plaintiff by Domingo C. Rodriguez, Esq., and Rodriguez Law Office,

  LLC; and the Motion to Withdraw as Counsel of Record by Paul M. Hoffman, Esq., and

  Paul M. Hoffman, P.A.

         Having reviewed the record, noting that the motion is unopposed and that

  Plaintiff has retained new counsel who has appeared herein, it is hereby ordered that

  t h e motions be granted. Domingo C. Rodriguez, Esq., and Rodriguez Law Office,

  LLC, Paul M. Hoffman, Esq. and Paul M. Hoffman P.A. are hereby discharged as

  counsel of record of the Plaintiff in this cause as of the date of this order.



         DONE AND ORDERED in Chambers at Miami, Florida this 21 day of February, 2019.




                                              LAUREN LOUIS
                                              United States Magistrate Judge
  Copies Furnished to:
  All counsel of record
